Citation Nr: 1606176	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  14-22 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for post-traumatic stress disorder (PTSD) prior to January 27, 2015.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) prior to January 27, 2015.


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel








INTRODUCTION

The Veteran served on active duty with the United States Army from January 1970 to October 1971.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD and assigned a 50 percent evaluation effective December 14, 2011.  

During the pendency of the appeal, the RO, in a March 2015 Supplemental Statement of the Case (SSOC) granted an increased rating of 100 percent effective January 27, 2015.  The Veteran filed a Notice of Disagreement (NOD) with the effective date assigned in April 2015.  In this case, however, as the Veteran's appeal originated from the June 2013 rating decision which established service connection for PTSD, the grant of a 100 percent rating for service-connected PTSD effective January 27, 2015 represents only a partial grant of the benefit sought on appeal; as the Veteran has not been granted the maximum benefit allowed during the appeal period prior to January 27, 2015, that issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).  The appeal, therefore, is not technically a question of entitlement to an earlier effective date, but rather the claim of entitlement to an evaluation in excess of 50 percent for PTSD prior to January 27, 2015.  The issue has been characterized as such.

With respect to the claim for a TDIU, as indicated above, the March 2015 SSOC granted an increased rating of 100 percent effective January 27, 2015.  The RO found that while the Veteran raised the issue of TDIU, it was moot based on the grant of 100 percent, and subsequently did not certify the issue to the Board in April 2015.  However, in Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability or disabilities separately rated at 60 percent or more could warrant Special Monthly Compensation (SMC) under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain the TDIU rating, even where a 100 percent schedular rating has also been granted.  See Buie v. Shinseki, 24 Vet. App. 242, 248 (2010).  However, the Veteran's only other service-connected disability is tinnitus, which is not independently ratable at 60 percent or more, and the Veteran has not contended that he is unemployable due to his service-connected tinnitus.  The Veteran has specifically alleged that he is unemployable due to his PTSD only.  Therefore, the decisions in Bradley and Buie do not apply and the claim for a TDIU from January 27, 2015 onward is moot.  However, the period prior to January 27, 2015 remains on appeal, as it is part and parcel with the pending claim for an initial evaluation in excess of 50 percent for PTSD prior to January 27, 2015.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The Board has reviewed the Veteran's electronic Veterans Benefits Management System (VBMS) claims file as well as the electronic records in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the issue of entitlement to an initial evaluation in excess of 50 percent for PTSD prior to January 27, 2015, a review of the Veteran's claims file reveals that private treatment records may be missing.  The Veteran has indicated that he has been in therapy with Solay Counseling since 2012, and that they have a "long and on-going clinical relationship" with the Veteran.  The Veteran has also submitted reports from Solay Counseling from February 2012 and January 2013.  Also in May 2015, Solay Counseling submitted medical records in response to a VA Form 21-4142, Authorization to Disclose Information to the Department of Veterans Affairs (VA).  The records submitted included the same February 2012 and January 2013 reports already submitted to the file, along with a January 2015 report, which was noted as a "yearly report" for the Veteran.  The February 2012 report was completed after an initial evaluation of the Veteran in December 2011.  The January 2013 report indicated that the Veteran had been in treatment since December 2011, and had "previous counseling sessions," and the January 2015 report appeared to describe possible worsening symptomatology, including "thoughts of harming himself or others," but provides no indication as to when these possible worsening symptoms began.  The January 2015 report did indicate that the Veteran remained in treatment with them.  

The record contains no other medical evidence for the appeal period prior to January 27, 2015, other than a February 2012 VA examination report.  Given that there is no medical evidence in the record from January 2013 to January 2015, and that the reports from provided from Solay Counseling are yearly summaries which indicate that the Veteran has been undergoing counselling sessions during this time period; on remand, the AOJ should make appropriate efforts to contact Solay Counseling and request that all records, including treatment notes and records of all counseling sessions, be provided.              

Also, regarding the issue of entitlement to TDIU prior to January 27, 2015, consideration of a TDIU is dependent upon the impact of all service-connected disabilities on a Veteran's ability to obtain or retain substantially gainful employment.   As such, the matter of TDIU prior to January 27, 2015 is therefore inextricably intertwined with the currently open claim for an increased evaluation for PTSD.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The claim should be considered after the increased rating claim is reconsidered.     

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete, if necessary, a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the complete treatment records from Solay Counseling (including all medical records, reports, and treatment notes from counseling sessions with Dr. K.U. from December 2011 to the present), as well as any other private facilities where he has received treatment for his PTSD.  After obtaining the completed VA Form 21-4142, VA should attempt to obtain these records.  All attempts to obtain these records must be documented in the claims file.  

2.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues of entitlement to an initial evaluation in excess of 50 percent for PTSD prior to January 27, 2015 and entitlement to TDIU prior to January 27, 2015.  If the benefits sought are not granted, the Veteran should be provided with a supplemental statement of the case (SSOC) and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



